[Cite as Rucks v. Moore, 2018-Ohio-4692.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 LANA J. RUCKS                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 27928
                                                  :
 v.                                               :   Trial Court Case No. 2014-DR-460
                                                  :
 EDMUND H. MOORE                                  :   (Domestic Relations Appeal from
                                                  :    Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                         Rendered on the 21st day of November, 2018.

                                             ...........

LANA J. RUCKS, 2481 Edgewater Drive, Apt. 2, Dayton, OH 45431
     Plaintiff-Appellee, Pro Se

RICHARD HEMPFLING, Atty. Reg. No. 0029986, 15 W. Fourth Street, Suite 100, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                            .............
                                                                                            -2-


FROELICH, J.

       {¶ 1} Edmund H. Moore appeals from a final judgment and decree of divorce

entered by the Montgomery County Common Pleas Court, Domestic Relations Division.

The judgment of the trial court will be affirmed in part and reversed in part, and the matter

will be remanded for further proceedings.

                      Factual Background and Procedural History

       {¶ 2} Moore and Lana J. Rucks were married on April 22, 2000, and are the

parents of two minor daughters. Moore is an engineer and a civilian employee at Wright-

Patterson Air Force Base. Rucks, who has a Ph.D. in psychology, has operated her own

consulting firm since 2008. Rucks filed for divorce on May 12, 2014. The parties stipulated

to May 1, 2014, as the date their marriage terminated.

       {¶ 3} A trial focused largely on valuing the parties’ assets and classifying certain

property as marital or separate, and it took place before a magistrate over three dates:

June 22, 2015, December 4, 2015, and March 4, 2016. On July 26, 2016, the magistrate

issued a decision1 that incorporated the parties’ shared parenting agreement as well as

the magistrate’s determinations regarding the payment of child support and spousal

support, the division of the parties’ assets and liabilities, and the allocation of costs. Both

Moore and Rucks filed objections to that decision.

       {¶ 4} On November 30, 2017, the trial judge sustained in part and overruled in part

each party’s objections. A final judgment and decree of divorce consistent with those

rulings was entered on February 23, 2018.



1
 The July 26, 2016 decision amended the magistrate’s original decision issued on July
19, 2016.
                                                                                         -3-


       {¶ 5} In his appeal from that final judgment, Moore raises six assignments of error:

       1) The Court erred in deeming the four PNC accounts to be marital

          property.

       2) The Court erred in deeming BOA account no. 9603 and its attendant

          CDs to be marital property.

       3) The Court erred in failing to give [Moore] full credit for the down payment

          on the parties’ marital residence.

       4) The trial Court erred [in] ordering [Moore] to pay spousal support of

          $925.00 per month for an additional fifty-six months.

       5) The trial Court erred in setting the amount of child support.

       6) The trial Court erred in ordering that [Moore] was responsible for the cost

          of preparing a COAP with regard to his FERS account.

         First, Second and Third Assignments of Error—Property Division

       {¶ 6} In his first, second and third assignments of error, Moore challenges the trial

court’s treatment of certain property or payments as marital property rather than as

separate property to be awarded to Moore alone. Because these three assignments

implicate the same standard of review and the same legal principles governing the

division of property, we will address all three together.

       a. Standard of Review

       {¶ 7} We review property distributions in divorce proceedings for an abuse of

discretion. Payne v. Payne, 2d Dist. Montgomery No. 27584, 2017-Ohio-8912, ¶ 6, citing

Loughman v. Loughman, 2d Dist. Montgomery No. 25835, 2014-Ohio-2449, ¶ 22. An

abuse of discretion occurs when the trial court’s decision is unreasonable, arbitrary, or
                                                                                        -4-

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983).

      {¶ 8} “A trial court must indicate the basis for its division of marital property in

sufficient detail to enable a reviewing court to determine whether the award is fair,

equitable, and in accordance with the law.” Janis v. Janis, 2d Dist. Montgomery No.

23898, 2011-Ohio-3731, ¶ 43, citing Young v. Young, 2d Dist. Clark Nos. 08CA59 and

08CA61, 2009-Ohio-3504, ¶ 6, and R.C. 3105.171(G). Additionally, a trial court’s failure

to consider the factors set forth at R.C. 3105.171(F) to guide the division of marital

property is an abuse of discretion. Mays v. Mays, 2d Dist. Miami No. 2000-CA-54, 2001
WL 1219345, *6 (Oct. 12, 2001).

      b. Law Applicable to Division of Property in Divorce

      {¶ 9} “When dividing married parties’ assets and liabilities upon divorce, a court

must first determine what is marital property and what is not.” Bergman v. Bergman, 2d

Dist. Montgomery No. 25378, 2013-Ohio-715, ¶ 27. The trial court must classify specific

property as marital or separate, and where appropriate, must distribute separate property

to the owner. Id., citing R.C. 3105.171(B) and (D). The court’s classification must be

supported by competent, credible evidence. Id., citing Mays at *3; Renz v. Renz, 12th

Dist. Clermont No. CA2010-05-034, 2011-Ohio-1634, ¶ 17.

      {¶ 10} The classification of property is governed by R.C. 3105.171. Per R.C.

3105.171(A)(3)(a), “marital property” includes:

      (i) All real and personal property that currently is owned by either or both of

      the spouses, including, but not limited to, the retirement benefits of the

      spouses, and that was acquired by either or both of the spouses during the
                                                                                           -5-


       marriage;

       (ii) All interest that either or both of the spouses currently has in any real or

       personal property, including, but not limited to, the retirement benefits of the

       spouses, and that was acquired by either or both of the spouses during the

       marriage;

       (iii) Except as otherwise provided in this section, all income and appreciation

       on separate property, due to the labor, monetary, or in-kind contribution of

       either or both of the spouses that occurred during the marriage.

       {¶ 11} In contrast, under R.C. 3105.171(A)(6)(a), “separate property” is defined, in

pertinent part, as “all real and personal property and any interest in real or personal

property that is found by the court to be any of the following:”

       (i) An inheritance by one spouse by bequest, devise, or descent during the

       course of the marriage;

       (ii) Any real or personal property or interest in real or personal property that

       was acquired by one spouse prior to the date of the marriage;

       (iii) Passive income and appreciation acquired from separate property by

       one spouse during the marriage

       ***

       (vii) Any gift of real or personal property or of an interest in real or personal

       property that is made after the date of the marriage and that is proven by

       clear and convincing evidence to have been given to only one spouse.

       {¶ 12} “The commingling of separate property with other property of any type does

not destroy the identity of the separate property as separate property, except when the
                                                                                         -6-


separate property is not traceable.” R.C. 3105.171(A)(6)(b). Additionally, “the holding of

title to property by one spouse individually or by both spouses in a form of co-ownership

does not determine whether the property is marital or separate property. Instead, the

couple’s total circumstances are reviewed.” Bergman, 2d Dist. Montgomery No. 25378,

2013-Ohio-715, at ¶ 30, quoting Nuding v. Nuding, 3d Dist. Mercer No. 10-97-13, 1998
WL 856923 (Dec. 7, 1998). See also R.C. 3105.171(H).

       {¶ 13} The proponent of a claim that specific property is separate, not marital,

bears the burden to prove that claim by a preponderance of the evidence. Bergman at ¶

31, citing Peck v. Peck, 96 Ohio App. 3d 731, 734, 645 N.E.2d 1300 (12th Dist.1994);

Snyder v. Snyder, 2d Dist. Clark No. 2002-CA-6, 2002 WL 1252835, *3. “Oral testimony

as evidence, without corroboration, may or may not satisfy the burden.” Bergman at ¶ 31,

quoting Maloney v. Maloney, 160 Ohio App. 3d 209, 2005-Ohio-1368, 826 N.E.2d 864, ¶

23 (2d Dist.). As traceability presents a question of fact, we must defer to the trial court

on that issue, “and the court’s decision on the matter will not be reversed as against the

manifest weight of the evidence when it is supported by competent, credible evidence.”

Maloney at ¶ 23, citing C.E. Morris Co v. Foley Constr. Co., 54 Ohio St. 2d 279, 376 N.E.2d
578 (1978).

       {¶ 14} “Once it is proven that specific property was the separate property of one of

the spouses at, or after, the time of the marriage, the burden shifts to the other spouse to

prove, by clear and convincing evidence, that the property, or some interest therein, has

been given to the other spouse.” Bergman at ¶ 31, quoting Snyder at *3, citing Helton v.

Helton, 114 Ohio App. 3d 683, 685, 683 N.E.2d 1157 (2d Dist.1996).

       c. Assignment #1 – PNC Accounts
                                                                                             -7-


       {¶ 15} Moore first asserts that the trial court erred by treating as marital property

four PNC bank accounts held in Moore’s name alone [accounts ending in 3092 and 3093,

consisting of certificates of deposit] or held jointly in the names of Moore and his father,

George R. Moore [accounts ending in 7658 and 7659].2 The entirety of the trial court’s

findings as to those accounts is as follows, with certain citations to the record omitted:

              Lana testified that during the marriage, she was told that Edmund

       was listed on one bank account with his parents, so that he could access it

       in the event of his father’s death. * * * A number of accounts that held

       Edmund’s name became unveiled during the course of discovery herein.

       Lana had no knowledge of the totality of Edmund’s PNC accounts, including

       accounts which are in Edmund’s name alone, and some that are joint

       accounts held by Edmund and his father, George Moore. Lana testified that

       she does not accept the joint accounts with Edmund’s father as premarital

       or non-marital gifts to Edmund, as she felt over the course of the marriage

       that he was hiding money. * * * Lana stated that another account, set up by

       Edmund’s mother, which was payable on death to him, would be more

       consistent with someone who wanted to set up an account in the event of

       someone’s death, but the other accounts name Edmund and his father as

       co-owners. * * * These PNC accounts were not disclosed on Edmund’s

       Affidavit of Financial Disclosure. * * *



2
  Although Moore’s appellate brief refers to the latter two accounts as ending in “7458 and
7459” (emphasis added), the trial court correctly observed that the documents related to
those accounts bear the numbers 7658 and 7659. (See 11/30/17 Decision and Judgment,
pp. 3, 5-6, 7).
                                                                                 -8-


       Plaintiff’s Exhibit 30, regarding PNC account 3092, shows account

balances dating back to October 18, 2005, when a CD deposit was made.

This account shows a balance as [sic] of $36,445.07 on April 30, 2014. The

name on the account is Edmund H. Moore. Plaintiff’s Exhibit 29 documents

PNC account 3093, which shows an account balance of $60,109.26 on April

30, 2014. This document shows account balances back to September 30,

2000. The name on the account is Edmund H. Moore. Edmund testified that

the PNC accounts 3092 and 3093 were started by his father in the 1990’s,

and that he had no knowledge of their existence until the divorce. * * * No

additional evidence was presented to support Edmund’s contention that

these are separate accounts established prior to the marriage, or amounts

in the accounts at that time.

       Plaintiff’s Exhibit 31 shows PNC account 7659, with the names

Edmund H. Moore and George R. Moore and the relationship “JOI.” Account

7659 had a balance of $7,700.03 on April 30, 2014. Plaintiff’s Exhibit 32

shows PNC account 7658, with the names George R. Moore and Edmund

H. Moore, with the relationship “JOI.” Account 7658 had a balance of

$10,730.68 on April 15, 2014. Edmund testified that he had no interaction

with PNC accounts 7658 and 7659. * * * Edmund testified that he did not

know when account 7658 was established. * * * Edmund testified that he

reported interest from the PNC accounts on his tax return. * * * No additional

evidence was presented to support Edmund’s contention that these are

separate accounts established prior to the marriage, or amounts in the
                                                                                        -9-


      accounts at that time.

             ***

             The Court finds that Edmund has not shown, by a preponderance of

      the evidence, that the following accounts are separate property: PNC

      accounts 3092, 3093, 7658, and 7659. * * * The Court finds that the

      accounts that are solely in Edmund’s name, PNC accounts 3092 and 3093,

      shall be divided equally. The Court finds that the accounts held jointly by

      Edmund and his father, PNC accounts 7648 and 7659, * * * shall be divided

      as follows: Lana shall receive an amount equivalent to one-fourth of the

      balances on the date nearest to May 1, 2014. * * *

(11/30/17 Decision and Judgment, pp. 4-7).

      {¶ 16} Moore contends that his testimony established that all four PNC accounts

were created by his father, not by Moore, and contained contributions only from his father.

However, uncorroborated testimony that property is separate rather than marital property

may not satisfy the proponent’s burden of proof. See Bergman, 2d Dist. Montgomery No.

25378, 2013-Ohio-715, at ¶ 31. Such testimony implicates credibility determinations

generally left to the trial court, which is “able to view the witnesses and observe their

demeanor, gestures and voice inflections.” See Edwards v. Edwards, 2d Dist.

Montgomery No. 25309, 2013-Ohio-117, ¶ 14, quoting In re J.Y., 2d Dist. Miami No. 07-

CA-34. 2008-Ohio-3484, ¶ 33.

      {¶ 17} In this case, the trial court acknowledged Moore’s testimony claiming that

his father alone established and funded the PNC accounts, but nonetheless concluded

that Moore had not proven that those accounts were “separate,” non-marital property.
                                                                                          -10-


Nothing in the record compels us to disturb what is effectively the trial court’s credibility

determination on that point. While the record does reflect Moore’s additional testimony

that the birthdate associated with PNC accounts 7658 and 7659 was his father’s birthdate,

not Moore’s, that evidence also does not address the issue most critical to the trial court’s

decision – i.e., whether the PNC accounts pre-existed the parties’ marriage.

       {¶ 18} Had Moore presented documentary evidence showing when the accounts

were opened or the value of those accounts as of April 22, 2000, his testimony would

have been corroborated and the trial court might have determined that Moore satisfied

his burden of proving that all four PNC accounts were his separate property. Instead, the

earliest date referenced in the documentary evidence regarding the PNC accounts was

October 10, 2005, years after Moore and Rucks married. Aside from Moore’s testimony,

the record is devoid of evidence regarding the history of those accounts prior to that date.

       {¶ 19} Because nothing in the record aside from Moore’s testimony indicates that

the four PNC accounts existed before the couple’s marriage or that they contain no funds

contributed by Moore, the trial court did not abuse its discretion in determining that

Moore’s full interest in accounts 3092 and 3093 and Moore’s one-half interest in accounts

7648 and 7659 constituted marital property to be divided equally with Rucks in

accordance with R.C. 3105.171(A)(3)(a). Moore’s first assignment of error is overruled.

       d. Assignment #2 – BOA Account

       {¶ 20} We reach a different conclusion as to Moore’s second assignment of error,

which challenges the trial court’s determination that Moore’s share of a Bank of America

(“BOA”) checking account ending in 9603 and multiple certificates of deposit (“CDs”)

associated with that account were marital property. As to the BOA account, the trial court
                                                                                             -11-


stated as follows:

              Edmund testified that the Bank of America Account 9603 * * * had a

       balance of $158,395.02 as of June 6, 2014. * * * This account is a joint

       account held by George Robert Moore “or” Edmund H. Moore. * * * This

       account holds a checking account, as well as multiple CD’s [sic] which are

       shown as sub-account numbers. * * * All but one of the CD accounts are

       held jointly by Edmund and his father. * * * Plaintiff’s Exhibits 49.1 and 38

       consist of a significant number of checks written on BOA account 9603, by

       Edmund Moore, between 2008 and 2014, most of which are written to

       himself. Edmund testified that he began writing checks on this account as

       early as 2000. * * * Edmund testified that he used these funds for family

       expenses, e.g., paying for the family to attend an out of town funeral, or

       when the government went through a sequestration in 2013, and he needed

       money to cover household expenses. * * * Edmund testified that his father

       gave him permission to write these checks. * * * Edmund testified that

       anyone named on the account can spend money from that account. * * *

       Edmund testified that he did not fund these accounts and the money

       typically came from his father’s retirement as a school teacher, or the

       military, or city council. * * * Plaintiff’s Exhibits 49.2, 49.3, 49.4 and 49.5 all

       show deposits solely from the TRS of Georgia, with a reference to the name

       George R. Moore. No evidence is provided by Edmund to show the

       origination date of this account or its sub-accounts, or amounts in the

       account on the date of the marriage.
                                                                                       -12-


             The Court finds that Edmund has not shown, by a preponderance of

      the evidence, that [BOA account 9603, including the checking account, and

      all of the CD sub accounts except for the one held in the name of Gemika

      Roshanda Moore], are separate property[.] * * * The Court finds that * * * a

      portion of the BOA account 9603 (as defined above)[ ] shall be divided as

      follows: Lana shall receive an amount equivalent to one-fourth of the

      balances on the date nearest to May 1, 2014. * * *

(11/30/17 Decision and Judgment, pp. 6-7).

      {¶ 21} Moore contends that the trial court ignored the magistrate’s finding that a

signature card related to the BOA account and signed by both Moore and his father shows

that such account was created on June 26, 1990. He notes that he testified “repeatedly”

that he personally made no deposits to the BOA account, that all evidence of deposits to

that account shows that his father made those deposits, and that the magistrate so found.

Moore urges that the magistrate properly concluded that BOA checking account 9603

and the associated CDs were Moore’s separate property, and that the trial court’s contrary

conclusion should be reversed.

      {¶ 22} The record belies the trial court’s finding that Moore provided no evidence

to show when BOA account 9603 originated. Based on a signature card presented into

evidence, Moore testified that his father opened account 9603 at Citizens and Southern

National Bank on June 26, 1990, and that Moore added his signature to that account in

1995. 3 Although a different bank’s name appears on that signature card, the record


3
 Although the transcript refers to that document as Defendant’s Exhibit D (see Tr. Vol.
IV, pp. 291-292), a copy of a document with those features appears in the record as
“Defendant’s Exhibit I.”
                                                                                        -13-


demonstrates that Bank of America produced and authenticated the signature card,

sufficiently establishing that such card is associated with the current BOA account bearing

the same account number. Another document in the record shows that a BOA CD in the

name of both Moore and his father was “reinvested” on April 20, 2000, at which time it

had a value of $10,668.10.4 Taken together, those two documents confirm that Moore’s

interest in what became BOA account 9603, and at least one associated BOA CD, existed

prior to the parties’ marriage. Moore thereby proved that his interest in BOA account 9603

and the proceeds of that particular CD were his separate property before he married

Rucks. The burden then shifted to Rucks “to prove, by clear and convincing evidence,

that [such] property, or some interest therein,” was given to her by Moore. See Bergman,

2d Dist. Montgomery No. 25378, 2013-Ohio-715, at ¶ 31. Rucks failed to sustain that

burden.

      {¶ 23} In addition, the trial court expressly acknowledged that Moore’s father

appears to have been the source of all deposits to BOA account 9603 that are reflected

in the bank records admitted into evidence. (See11/30/17 Decision and Judgment, pp. 6-

7). Despite that acknowledgment, the trial court without explanation determined that

Rucks was entitled to one half of Moore’s interest in those deposits.

      {¶ 24} The trial court erred by awarding Rucks one half of Moore’s total interest in

BOA account 9603 and the related CDs without requiring her to prove that Moore gifted

her with a share of his interest in that separate property. See Bergman at ¶ 31. In so




4
 This particular document is included among other exhibits admitted at trial but has no
clear marking to designate its exhibit number.
                                                                                           -14-


determining, we are mindful that the parties’ inability to access older bank records5 left

them unable to reconstruct all transactions related to that account, and that we must defer

to the trial court’s traceability determination unless its findings are “against the manifest

weight of the evidence.” See Maloney, 160 Ohio App. 3d 209, 826 N.E.2d 864, 2005-Ohio-

1368, ¶ 23. Nevertheless, competent and credible evidence did not support the trial

court’s finding that Rucks was entitled to one half of Moore’s interest in the entire balance

of BOA account 9603 and the associated CDs as of the date nearest to May 1, 2014. To

the contrary, the evidence showed that at least some portion of those balances consists

of Moore’s separate property acquired prior to the parties’ marriage, and that other

portions were attributable solely to deposits made by Moore’s father during the course of

the parties’ marriage. Rucks presented no evidence to show that any portion of those

accounts was given to her.

       {¶ 25} We are not dissuaded from that conclusion by evidence that Moore wrote

checks from BOA account 9603 to pay some of the couple’s family expenses. Gifts made

by a parent to a married adult child are not marital property if given to that child alone and

not to the couple jointly, and “[t]he intention of the parents is not reflected in the use to

which the recipient puts the gift.” Hook v. Hook, 189 Ohio App. 3d 440, 2010-Ohio-4165,

938 N.E.2d 1094, ¶ 22 (6th Dist.). Here, Moore’s father explicitly put Moore’s name and

his own on the BOA accounts at issue. He also had a history of making gifts directly to

Rucks that were intended for her alone.6 The fact that a relative places a CD in the name


5
 Moore testified that the available bank records “only go back [ ] about 10 years.” (Tr.
Vol. IV, p. 322).
6
 In fact, Rucks testified that George Moore, her husband’s father, gave her a wedding
gift of $10,000.00, which she deposited into her own separate account. (Tr. Vol. III, pp.
                                                                                          -15-


of only one member of a married couple is “actually strong evidence that [the relative]

intended the CD as a gift only to” that person. Wolfangel v. Wolfangel, 9th Dist. Summit

No. 16868, 1995 WL 312697, *3 (May 24, 1995). No evidence supports the trial court’s

apparent conclusion that Moore’s father intended his contributions to the BOA accounts

to be the property of both Moore and Rucks.

       {¶ 26} For the foregoing reasons, Moore’s second assignment of error is

sustained. This matter will be remanded to the trial court to re-designate the BOA

checking account ending in 9603 and the related BOA CDs as Moore’s separate property.

       e. Assignment #3 – Down Payment on Marital Residence

       {¶ 27} Moore contends that the trial court erred by failing to credit him for the full

down payment of $24,977.78 made on the parties’ marital residence. On that subject, the

trial court stated:

               Lana contends that the marital residence was purchased two months

       after the parties were married, and that the money used for the down

       payment is not clearly traceable to Edmund. Accordingly, [Lana argues that

       her] equity in the marital residence should not be reduced by the amount of

       the down payment, and she should be awarded an additional $12,488.89

       (one-half of the down payment). Alternatively, Lana argues that $5,674.24

       of the down payment should be considered marital as this amount was not

       traced to Edmund’s pre-marital funds. This would result in an additional

       $2,837.12 towards Lana’s equity in the marital residence.

               Edmund responds that Lana concedes that he sold stock in Cisco


220-222).
                                                                                      -16-


      Systems and Intel Corporation totaling $19,303.54 prior to the purchase of

      the residence and that Lana does not explain how the parties could have

      accumulated a nearly $25,000.00 down payment on the marital home just

      two months into their marriage.

             ***

             The parties were married on April 22, 2000, and their marital

      residence was purchased in late June 2000. The property is titled in

      Edmund’s name. Edmund testified that the down payment for the home

      consisted of money from his June 19, 2000 sale of Cisco and Intel

      Corporation shares held in his Merrill Lynch account, for $6,520.00 and

      $12,782.97, respectively, for a total of $19,302.97. [Edmund testified that]

      [t]he remainder of the $24,477.78 down payment made on June 30, 2000

      came from cash Edmund had in his checking account. No documentation

      was offered to identify the funding for the remainder of the down payment.

             Lana testified that the parties used cash gifts from their wedding [ ]

      for the down payment on the house, which included a $10,000.00 wedding

      gift from Edmund’s father and $2,000.00 in smaller cash gifts.

             The Court finds that $19,302.97 of the down payment on the marital

      residence constitutes Edmund’s separate property. The balance of the

      down payment was not traced to separate funds. According, $5,174.81 of

      the down payment is marital property, and Lana is credited for one-half of

      this amount toward her equity in the home, an additional $2,587.41.

(Citations to record omitted.) (11/30/17 Decision and Judgment, pp. 15-16).
                                                                                           -17-


       {¶ 28} As the foregoing excerpt illustrates, the trial court chose not to credit

Moore’s testimony that his personal checking account was the source of the balance of

the residence down payment not covered by the sale of Moore’s stock, and instead to

credit Rucks’s testimony. In the absence of documentary evidence to the contrary, we are

bound to accept the trial court’s credibility determination to that effect. See, e.g., Edwards,

2d Dist. Montgomery No. 25309, 2013-Ohio-117, ¶ 40 (“The trial court was entitled to

decide which testimony to credit, since it was in the position to view the witnesses and

assess their credibility.”).

       {¶ 29} We cannot say that the trial court erred in determining that Rucks was

entitled to a credit of $2,587.41 for her one-half interest in the $5,174.81 balance of the

down payment not proven by corroborating evidence to have been paid from Moore’s

separate property. As a result, Moore’s third assignment of error on that basis is

overruled.

       Fourth Assignment of Error—Spousal Support

       {¶ 30} Moore argues that the trial court erred with respect to both the duration and

amount of spousal support that he was ordered to pay to Rucks – i.e., 56 months at $925

per month, beyond what he had paid in temporary support.7 Specifically, Moore suggests

that the trial court allowed a longer term because it unfairly assigned blame for delays in

the case to Moore’s “recalcitrance in participating in discovery” (see 11/30/17 Decision

and Judgment, p. 10), and that the court lacked a reasonable basis for ordering 56 months

of spousal support instead of the 54 months that Rucks actually requested. We disagree.



7
 Moore’s appellate brief mistakenly lists the monthly award as “$915.00.” (Emphasis
added.) (Brief of Appellant, p. 12).
                                                                                             -18-


       {¶ 31} In determining whether spousal support is appropriate and reasonable, as

well as its amount, nature, and duration, a trial court must consider a variety of factors.

Baskin v. Baskin, 2d Dist. Montgomery No. 27373, 2017-Ohio-7632, ¶ 10. These factors

include: 1) the parties’ income from all sources; 2) their relative earning abilities; 3) their

ages and physical, mental, and emotional conditions; 4) the retirement benefits of the

parties; 5) the duration of the marriage; 6) the extent to which it would be inappropriate

for a party to seek employment outside the home (particularly if a custodian of a minor

child of the marriage); 7) the parties’ standard of living during the marriage; 8) their relative

educations; 9) the parties’ relative assets and liabilities; 10) the contribution of each party

to the education, training, or earning ability of the other party, including, but not limited to,

any party’s contribution to the acquisition of a professional degree of the other party; 11)

the time and expense necessary for the spouse who is seeking spousal support to acquire

education, training, or job experience so that the spouse will be qualified to obtain

appropriate employment; 12) the tax consequences, for each party, of an award of

spousal support; and 13) the lost income production capacity of either party that resulted

from that party’s marital responsibilities. R.C. 3105.18(C)(1). The court also may consider

any other factor that it expressly finds to be relevant and equitable. R.C. 3105.18(C)(1)(n).

       {¶ 32} A trial court “enjoys broad discretion” with regard to awards of spousal

support. Morgan v. Morgan, 2d Dist. Montgomery No. 27164, 2017-Ohio-402, ¶ 47.

Having reviewed the record, we cannot conclude that the trial court abused that discretion

in awarding spousal support in this case. As Moore admits in his brief, the trial court

specifically addressed the relevant factors under R.C. 3105.18(C)(1) in reaching its

decision. After noting the nearly $50,000 discrepancy between the parties’ respective
                                                                                          -19-


earnings in 2015, the trial court determined that a spousal support award for a “term of

fifty-six (56) months is reasonable and appropriate given the length of the marriage.”

       {¶ 33} Given the care the trial court took to spell out the duration of its award both

numerically [“56”] and in long form [“fifty-six”], we are not persuaded by Moore’s argument

that the two-month increase over the 54 months Rucks requested “can only be explained

as a typographical error” that this court should correct. To the contrary, we conclude that

the trial court acted within the scope of its discretion in determining that four years and

six months of spousal support was appropriate in light of a 14-year marriage and the

parties’ relative earning capacities in their respective careers. Additionally, while the $925

monthly amount represents an increase of $175 over the temporary monthly support of

$750 to which the parties had agreed, that amount is $175 less than the $1,100 per month

that Rucks requested going forward. Arriving at the amount of $925 fell within the trial

court’s discretion.

       {¶ 34} Finally, despite Moore’s objection that he “had already been responsible for

spousal support of 41 months,” some of which was due to Rucks’s own discovery delays

and “a problem” with acquiring the trial transcript, we again conclude that the trial court

acted within its discretion by considering what it deemed Moore’s “recalcitrance in

participating in discovery” as a factor influencing the spousal support award. The

applicable statute specifically authorizes courts to consider any “relevant and equitable”

factor. R.C. 3105.18(C)(1)(n). In this case, the trial court detailed both Moore’s lack of

cooperation in discovery and what the court perceived to be his “financial misconduct” in

failing to disclose all bank accounts bearing his name. (See 11/30/17 Decision and

Judgment, pp. 16-20). In light of those circumstances, we cannot say that the trial court
                                                                                           -20-


erred by awarding an additional 56 months of spousal support beyond the 41 months for

which Moore had already been responsible while the divorce was pending. His fourth

assignment of error is overruled.

          Fifth Assignment of Error—Child Support

       {¶ 35} As with property distributions, we review child support calculations for an

abuse of discretion. Payne, 2d Dist. Montgomery No. 27584, 2017-Ohio-8912, at ¶ 6,

citing Abrams v. Abrams, 2d Dist. Montgomery No. 27345, 2017-Ohio-4319, ¶ 39. An

abuse of discretion occurs when the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140.

       {¶ 36} Moore argues that the trial court erred by failing to order a downward

departure from the child support guideline amount, given that the parties share parenting

time equally and their combined annual incomes exceed the $150,000 threshold

contemplated by the child support statute. See R.C. 3119.04(B). That statute provides in

pertinent part as follows:

       If the combined gross income of both parents is greater than one hundred

       fifty thousand dollars per year, the court, with respect to a court child support

       order, * * * shall determine the amount of the obligor’s child support

       obligation on a case-by-case basis and shall consider the needs and the

       standard of living of the children who are the subject of the child support

       order and of the parents. The court * * * shall compute a basic combined

       child support obligation that is no less than the obligation that would have

       been computed under the basic child support schedule and applicable

       worksheet for a combined gross income of one hundred fifty thousand
                                                                                           -21-


       dollars, unless the court * * * determines that it would be unjust or

       inappropriate and would not be in the best interest of the child, obligor, or

       obligee to order that amount. If the court * * * makes such a determination,

       it shall enter in the journal the figure, determination, and findings.

       {¶ 37} Under that statute, then, if the combined income of both parents is greater

than $150,000, the appropriate standard for the amount of child support is that amount

necessary to maintain the standard of living the children would have enjoyed had the

marriage continued. Murray v. Murray, 128 Ohio App. 3d 662, 716 N.E.2d 288 (12th Dist.

1999). When that income threshold is met, trial courts are empowered to extrapolate

upward from the amounts provided under the standard child support schedule. See, e.g.,

Cummin v. Cummin, 55 N.E.3d 467, 2015-Ohio-5482, ¶ 16 (4th Dist.) (finding “no abuse

of discretion * * * in ‘extrapolating’ child support based upon the parties’ actual combined

incomes”); Lanham v. Mierzwiak, 197 Ohio App. 3d 426, 2011-Ohio-6190, 967 N.E.2d
1256, ¶ 23 (6th Dist.) (finding trial court does not err “if it use[s] the extrapolation method

to determine the amount of child support due” where combined incomes exceed

$150,000); Moore v. Moore, 182 Ohio App. 3d 708, 2009-Ohio-2434, 914 N.E.2d 1097, ¶

16 (3d Dist.) (R.C. 3119.04(B) “does not prohibit trial courts from extrapolating”); Cyr v.

Cyr, 8th Dist. Cuyahoga No. 84255, 2005-Ohio-504, ¶ 56 (“trial court would not have erred

* * * if it used the extrapolation method”). The statute “leaves the determination [of child

support] entirely to the trial court’s discretion” when combined incomes exceed $150,000.

Brown v. Brown, 14 N.E.3d 404, 2014-Ohio-2402, ¶ 55 (8th Dist.).

       {¶ 38} Asserting that the magistrate “obviously extrapolat[ed]” to reach the child

support amount ordered, Moore contends that “no one presented any evidence of the
                                                                                            -22-


parties’ standard of living.” He also urges that the trial court based its award of $648 per

month per child in part on the cost of private school tuition for one of the couple’s minor

daughters, although “[n]o evidence was submitted as to a need for their daughter to attend

a private school,” or of Moore’s agreement that she should remain there. (Emphasis sic.)

Those arguments are not well taken.

       {¶ 39} Attending private school is one aspect of a child’s standard of living. See

Rand v. Rand, 18 Ohio St. 3d 358, 361, 481 N.E.2d 609 (1985), quoting In re Landis, 5
Ohio App. 3d 22, 28, 448 N.E.2d 845 (10th Dist. 1982). (“Appellant’s obligation is to pay

money for the support of his children, including tuition for their attendance at a private

school if that be reasonable and consistent with the standard of living the children would

have enjoyed had the marriage continued.”) (Emphasis added.). This court also has

affirmed a father’s obligation to contribute to the parochial school tuition of his minor child.

See Worthen v. Worthen, 2d Dist. Clark No. 2002 CA 33, 2002-Ohio-5587.

       {¶ 40} Particularly given the evidence that Moore’s daughter already was attending

private school prior to her parents’ divorce, the trial court did not err by holding Moore

responsible for financially supporting his daughter’s ability to maintain that educational

standard of living. See id. at ¶ 15 (noting that the child in Worthen “had attended religious

school prior to the divorce, and the court’s order only allowed the mother to continue with

that practice.”). Moore’s fifth assignment of error is overruled.

           Sixth Assignment of Error—Allocation of COAP Cost

       {¶ 41} Moore’s final assignment of error targets the trial court’s order that Moore

pay the cost of obtaining a court order acceptable for processing (“COAP”) relative to his

Federal Employees Retirement System (“FERS”) account. A COAP must be submitted to
                                                                                         -23-


the appropriate government agency in order to effectuate the distribution of federal

retirement benefits after a divorce. See Schetter v. Schetter, 2d Dist. Clark No. 2010 CA

35, 2001-Ohio-246, ¶4-5. Moore contends, however, that the trial court mistakenly

determined that “[t]he parties stipulated to Edmund paying for the preparation of the

COAP.” (See 11/30/17 Decision and Judgment, pp. 15-16). According to Moore, only

Rucks’s attorney stated that Moore would be responsible for that cost. He thus asserts

that the trial court erred by assigning that cost to him without an agreement on that point.

       {¶ 42} The trial transcript reflects the following discussion regarding Moore’s FERS

account:

       [RUCKS’S COUNSEL]: * * * On federal retirement. Do we have agreement

       on that or where are we?

       [MOORE’S COUNSEL]: I mean, she’s entitled to whatever that sum is. As I

       was explaining, I think there was, there is a difference between what we

       typically would have done with the FERS account versus what this account

       states. So based on whatever she is entitled to, you know, fine. She can

       [sic] it’s whatever she’s entitled to on his FERS, that would be, you know,

       whatever it is.

       [RUCKS’S COUNSEL]: Okay. * * * So we will do a coverture fraction * * *

       And we are asking to be given the option to request a joint and survivor

       annuity. Is he in agreement with that?

       [MOORE’S COUNSEL]: No. Not at this point.

       [RUCKS’S COUNSEL]: Okay. So that’s still an issue. Do we have an

       agreement on preparation of that? I think it’s a co-app.
                                                                                       -24-

        [Moore’s counsel]: For FERS? We will go back in and work that.

        [RUCKS’S COUNSEL]: So the husband will be responsible for the cost of

        preparing the co-app or QDRO and if there is any administrative fees with

        court costs, we’ll split those.

(Emphasis added.) (Tr. Vol. II, pp. 28-29).

        {¶ 43} Although Moore correctly observes that it was Rucks’s attorney who stated

that Moore would pay the cost of preparing a COAP for the FERS account, her statement

was a reasonable interpretation of Moore’s attorney’s statement that “[w]e will go back in

and work that.” Moreover, after Rucks’s attorney made that statement, Moore’s attorney

did not correct her, thereby implicitly agreeing with her interpretation. Nor did Moore

himself, who was present during the discussion, raise any objection, although he did

interject as to other matters. (See, e.g., Tr. Vol. II, pp. 26-27, 34).

        {¶ 44} Furthermore, shortly after the foregoing discussion, the following exchange

took place:

        THE COURT: Mr. Moore, did you hear and understand everything that was

        read into the record today?

        [MOORE]: Yes.

        THE COURT: Is this, in fact, your agreement?

        [MOORE]: Yes, Your Honor.

        THE COURT: Do you have any additions, corrections, or misstatements

        that you would like to have clarified for the record?

        [MOORE]: No.

(Tr. Vol. II, p. 39).
                                                                                          -25-


       {¶ 45} Moore thereby affirmatively agreed with the earlier statement of Rucks’s

attorney that Moore would be responsible for the cost of the COAP. The trial court did not

err by adopting the uncorrected statement to that effect.

       {¶ 46} Moreover, even if the trial court were mistaken in its impression that Moore

had agreed to pay the cost of preparing the COAP (which we do not find), that mistake

would not warrant overturning the trial court’s order regarding payment of that cost. A trial

court has discretion to award litigation expenses in a divorce action “to either party.” R.C.

3105.73(A); see also McKay v. McKay, 2d Dist. Montgomery No. 23702, 2010-Ohio-3348,

¶ 24. The trial court did not abuse that discretion in ordering Moore to pay the cost of the

COAP needed as to his FERS account. Moore’s sixth assignment of error is overruled.

                                        Conclusion

       {¶ 47} The trial court’s judgment will be reversed as to the order that Moore’s

interest in the Bank of America account ending in 9603, including the checking account

and the CD sub accounts, be treated as marital property. The matter will be remanded

for further proceedings consistent with this decision. The judgment will be affirmed in all

other respects.

                                           ...........



DONOVAN, J. and HALL, J., concur.


Copies sent to:

Lana J. Rucks
Richard Hempfling
Hon. Denise L. Cross